DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues on pages 9-11, that “neither Milano, Stauth, nor Latham discloses or suggests at least “the differential magnetic field sensor at least partially overlapping the structured area” as recited in Claim 7. Also, Applicant asserts neither Milano, Stauth, nor Latham discloses or suggests at least “at least part of the detection circuitry being arranged above the structured area of the electrical shielding layer” as recited in Claim 13”.
Examiner has carefully considered applicant’s arguments and agrees that Latham does not disclose that the magnetic field sensor is at least partially overlapping the structured area. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 


    PNG
    media_image1.png
    514
    543
    media_image1.png
    Greyscale

Regarding claim 1, Milano discloses a chip sensor package (Para [0073], Fig. 3), comprising:
a lead frame comprising a metal trace for carrying a current from a first terminal to a second terminal (Fig. 3; Para [0076]; “the first portion of the lead frame may provide the conductor 340”; conductor 240 can be part of the lead frame or alternatively a pcb with metal trace as described in para [0048] and providing a current which flows from one point [i.e. terminal] to another point), 
a magnetic field sensor placed in a layer of the sensor package above the lead frame (Fig. 3; magnetic field sensing element 315); and an electrical shield placed between the lead frame and the magnetic field sensor (Fig. 3; shield layer 320), the electrical shield including a structured area (Fig. 3a; area 378 with connection to slits 376, 374, 372 ) configured to reduce formation of eddy currents in an area around the differential magnetic field sensor (¶[0081]; 
Milano is silent in the metal trace comprising a first conductive section for carrying the current in a first direction and a second conductive section for carrying the current in a second direction, the second direction being opposite to the first direction; a differential magnetic field sensor comprising a first sensing area associated with the first conductive section and a second sensing area associated with the second conductive section. However, Stauth teaches a metal component comprising a first conductive section for carrying the current in a first direction (See Fig. 3; conductor portion 108a with current 110) and a second conductive section for carrying the current in a second direction (Fig. 3; conductor portion 108b with current 110 in opposite direction), the second direction being opposite to the first direction (Fig. 3; current directions 110 in each portion is opposite the other); and a  differential magnetic field sensor comprising a first sensing area associated with the first conductive section (“magnetic field experienced by the first magnetic field transducer 102 is the sum of the first secondary magnetic field 115a and first primary magnetic field 112a” [current 110 in the conductive portion 108a produces magnetic field 112a, therefore first transducer 102 is associated with portion 108a]) and a second sensing area associated with the second conductive section (“magnetic field experienced by the second magnetic field transducer 118 is the sum of the second secondary magnetic field 115b and second primary magnetic field 112b” [current 110 in the conductive portion 108b produces magnetic field 112b therefore second transducer 102 is associated with portion 108b]).  It would 

Regarding claim 2, Milano discloses a substrate covered with an insulating film, the insulating film being arranged between the lead frame and the electrical shield (Fig. 3; insulator layer 330).
Regarding claim 3, Milano discloses wherein the electrical shield is connected to a third terminal of the lead frame configured to provide a reference voltage (Fig.3; signal lead 345 connected to shield layer 220).
Regarding claim 5, Milano discloses a magnetic sensor comprises at least one of an anisotropic magnetoresistance (AMR) sensor element, a giant magnetoresistance (GMR) sensor element, or a tunnel magnetoresistance (TMR) sensor element but is silent in a differential magnetic sensor. Stauth teaches wherein a differential magnetic field sensor comprises at least one of an anisotropic magnetoresistance (AMR) sensor element, a giant magnetoresistance (GMR) sensor element, or a tunnel magnetoresistance (TMR) sensor element (Col. 9 lines 5-10).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Stauth into Milano for the benefit of detecting resistance change due to fields so that an external field influence is minimized. 
Regarding claim 6, Milano discloses wherein the structured area comprises a conductive material (Fig. 3a; 378 is a conductive material). 

Regarding claim 7, Milano discloses a method of manufacturing an integrated sensor device, comprising:
providing a primary current bar in a base layer (Fig. 3; conductor 340), 
providing an insulation layer comprising an insulating film, the insulation layer being arranged above the base layer in a stacking direction (Fig. 3; insulation layer 330);
providing an electrical shield in a shielding layer (Fig. 3; shield layer 320), the shielding layer being arranged above the base layer and the insulation layer in the stacking direction (as shown in Fig. 3, layer 320 is above 340 and 330) the electrical shield being isolated from the primary current bar by the insulation film (Fig. 3; inherent characteristic of insulation layer is to provide isolation of elements/ signals), the electric shield including a structured area (Fig. 3a; area 378 with connection to slits 376, 374, 372) and a slit that connects the structured area with an outer edge of the shielding layer (Fig. 3a; slit 370 ); and 
providing a magnetic field sensor in a sensing layer (Fig. 3; sensing element 315), the sensing layer being arranged above the base layer, the insulation layer and the shielding layer in the stacking direction (as shown in fig. 3, element 315 is arranged above 340,330 and 320), the magnetic field sensor being arranged on the opposite side of the electrical shield with respect to the primary current bar (Fig. 3; sensing element 315 and conductor 340 are on opposite sides of shield 320), the magnetic field sensor at least partially overlapping the structured area (Fig. 3a, as shown, sensor 315 is over the shield structured area), wherein the structured area is configured to reduce formation of eddy currents in an area around the differential magnetic field sensor ((¶[0081]; “slits 370-376 may be formed such that the diameter of eddy currents paths 390-396, in an area of magnetic field sensing element 315, may be reduced”).

Regarding claim 8, Milano discloses wherein the insulating film comprising a polyimide film (para [0010], “insulation layer may include at least one of a polyimide film”).  Milano is silent wherein the insulation layer further comprises a substrate having opposite first and second surfaces and wherein the insulating film is provided on the first surface.  However, Stauth teaches wherein an insulation layer further comprises a substrate having opposite first and second surfaces and wherein the insulating film is provided on the first surface (Fig. 2; insulating layer 29 is disposed on the silicon substrate 14, insulation layer can also be polyimide).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the 

Regarding claim 13, Milano discloses an integrated current sensing device, comprising:
a conductor for conducting a current to be measured (Fig. 3; conductor 340);
an insulation film arranged above the conductor (Fig. 3; insulation layer 330);
an electrical shielding layer arranged above at least part of the insulation film (Fig. 3; shielding layer 320), the electric shield including a structured area (Fig. 3a; area 378 with connection to slits 376, 374, 372) and a slit that connects the structured area with an outer edge of the shielding layer (Fig. 3a; slit 370); and
detection circuitry for detecting a magnetic field in the area of the conductor (Fig. 3; sensing element 315), the magnetic field being caused by the current to be measured (para [0001]; “sensing element can generate an output signal having a magnitude proportional to the magnetic field induced by a current that flows through the current conductor”), at least part of the detection circuitry being arranged above the structured area of the electrical shielding layer (Fig. 3a, as shown, sensor 315 is over the shield structured area), wherein the structured area is configured to reduce formation of eddy currents in an area around the detection circuitry ((¶[0081]; “slits 370-376 may be formed such that the diameter of eddy currents paths 390-396, in an area of magnetic field sensing element 315, may be reduced”).
Milano is silent in wherein the conductor is an approximately U-shaped conductor. However, Stauth is in the field of current sensors and teaches wherein a conductor is approximately U-shaped (Fig. 3; conductor 108).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Stauth into 
Regarding claim 14, Milano teaches wherein the electrical shielding layer is configured to reduce the occurrence of eddy currents within the electrical shielding layer (para [0006]; shield layer having a design to reduce eddy currents).
Regarding claim 15, Milano teaches wherein the structured area comprises a patterned, partially conductive area in an area corresponding to the detection circuitry (Fig. 3a; conductive region 378 with slits 376, 374 is a pattered partially conductive area).   
Regarding claim 16, Milano discloses wherein the patterned, partially conductive area comprises a metal structure comprising at least one of a cut-out, a slit and a conductive finger (Fig. 3a; conductive region 378 with slits 376, 374).
Regarding claim 19, Milano in view of Stauth discloses all the limitations of claim 13.  Stauth discloses further comprising a lead frame, wherein the approximately U-shaped conductor is formed by a part of the lead frame (Fig. 7; lead frame 518 corresponds to legs 402a, 402b which is same as 108a, 108b). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Stauth into Milano for the purpose of having a lead frame in order to provide a compact design without the need of additional elements as lead frames are commonly used in IC packages. 
Regarding claim 20, Milano in view of Stauth discloses all the limitations of claim 13. Milano is silent wherein the detection circuitry comprises a differential magnetic field sensor having a first and a second sensing area, the approximately U-shaped conductor comprises a first and a second leg, wherein the first and second sensing areas are arranged in a sensing plane above a conductor plane comprising the first and the second leg, respectively, and wherein the . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 in view of Deak et al., US 20180143269.
Regarding claim 4, Milano as modified is silent in further comprising an application specific integrated circuit (ASIC), the ASIC being connected to the differential magnetic field sensor and to at least one further terminal of the lead frame.  However, Deak teaches an application specific integrated circuit (ASIC), the ASIC being connected to the differential magnetic field sensor and to at least one further terminal of a lead frame (Fig. 15; ASIC 29, sensor 200, lead frame 15).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Deak into Milano as modified in order to process the signal output from the magnetic sensor efficiently. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 in view of Sutardja, US 20110001587.
Regarding claim 9, Milano as modified discloses all the limitations of claim 8. Milano is teaches wherein the electrical shield is provided on the insulation film, and wherein the method further comprises gluing the second surface of the substrate to the primary current bar.  Sutardja teaches gluing a second surface of a substrate to a primary frame (Fig. 4; Para [0037]; glue layer 420a). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Sutardja into Milano as modified for the benefit of properly securing the insulating layer on to the primary bar in order to provide a robust attachment. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 in view of Taylor et al., US 20070279053 
Regarding claim 10, Milano is silent in the step of providing the electrical shield comprises structuring at least part of a second surface of the substrate to form a conductive area on the substrate, the conductive area forming at least part of the electrical shield. However, Taylor teaches an electrical shield comprises structuring at least part of a second surface of a substrate to form a conductive area on the substrate, the conductive area forming at least part of the electrical shield (See Fig. 13 and para [0101]; insulation layer 602 which can have metal deposited to form the shield 604). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Taylor into Milano as modified for the benefit of providing an efficient process of forming the structure of the device. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 in view of Taylor et al., US 20070279053 in view of Sutardja, US 20110001587.
Regarding claim 11, Milano as modified discloses the method of claim 10.  Milano as modified is silent in gluing an insulation film arranged on a first surface of the substrate to a primary current bar. Sutardja teaches further comprising gluing an insulation film arranged on a first surface of the substrate to a primary surface (Para [0037], Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Sutardja into Milano as modified for the benefit of properly securing the insulating layer on to the primary bar in order to provide a robust attachment.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 in view of Yang et al., US 20140062469
Regarding claim 12, Milano is silent in comprising: providing a passivation layer, the passivation layer being arranged between electrical shield and the differential magnetic field sensor, the passivation layer comprising at least one opening for contacting the electrical shield.  However, Yang is in the field of magnetic sensors and teaches providing a passivation layer (Fig. 14; passivation layer 92), the passivation layer being arranged between an electrical shield (Fig. 14; shield layer 90) and a magnetic field sensor (Fig. 14; magnetic material layer 94 is a sensor as change in current flows through material 94 can be detected), the passivation layer comprising at least one opening for contacting the electrical shield (Fig. 14; opening through layer 92 and 90 with magnetic material 94, thereby contacting each other).  It would have been obvious to one of .

Claim 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano et al., US 20180149677 in view of Stauth et al., US 7746056 in view of Kim et al., US 20180323170
Regarding claims 17 and 18, Milano as modified discloses the device of claim 14, but is silent wherein the electrical shielding layer comprises a low-conductivity material having a conductivity of less than 106 S/m, wherein the low-conductivity material comprises at least one of graphite and a doped semiconductor material.  However, Kim is in the field of semiconductor devices and teaches electrical shielding layer comprises a low-conductivity material having a conductivity of less than 106 S/m, wherein the low-conductivity material comprises at least one of graphite and a doped semiconductor material (Para [0116]; emi shield layer 1160, 960 can comprise graphite).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Kim into Milano as modified for the benefit of producing a suitable shielding layer with the desired conductivity thereby reducing interference while allowing sensor to detect current with accuracy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu, US 20200174043 discloses a current sensor with shielding having a structured patterned portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868